Citation Nr: 0021209	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-05 487	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from March 1984 to August 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that rating action the RO granted 
service connection for the residuals of a left knee injury 
and assigned an initial 10 percent rating.  The veteran 
appealed that initial rating.  The RO subsequently assigned a 
20 percent rating, effective from the initial grant.  As this 
is a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.


REMAND

Service medical records document surgeries in service in 
connection with left meniscal and cruciate ligament tears.  
In addition, in July 1994, early degenerative arthritis was 
diagnosed.  A March 1997 medical board report reflects that 
there was radiographic evidence of medial compartment and 
patellofemoral compartment arthritis.  

A VA examination in October 1997 revealed flexion limited to 
135 degrees on the left compared to 140 degrees on the right, 
as well as some laxity, positive drawer sign, tenderness to 
palpation, and crepitance.  X-ray examination revealed 
residual trauma to the distal femur and primal tibia, and the 
examiner's diagnosis was that of status post rupture of the 
anterior cruciate ligament with subsequent surgeries.  
According to the examiner, the veteran had residual chronic 
pain and mild instability.  

During a VA examination in February 1999, the veteran 
indicated that her knee would give out approximately twice a 
month, that it would lock two to three times per week, that 
she experienced swelling and persistent pain, and that she 
experienced difficulties climbing steps or walking on uneven 
surfaces.  The examiner reported that the left knee had 130 
degrees of flexion, compared to 140 degrees on the right, and 
0 degrees extension.  According to the examiner, Lachman was 
slightly positive for laxity of the anterior cruciate 
ligament, and there was slight laxity of the anterior 
cruciate ligament on the anterior drawer, although posterior 
drawer was negative.  The examiner also observed some wasting 
of the left quadriceps.  

Diagnoses included status post left medial meniscectomy, 
status post anterior cruciate ligament reconstruction, and 
chondromalacia.  According to the examiner, x-ray examination 
of the left knee revealed medial joint space narrowing and 
osteophyte formation.  The examiner added that the veteran 
experienced pain, stiffness, giving way, and lack of 
endurance of the knee, adding that instability was minimal, 
and that arthritic changes and osteophyte formation would 
give the veteran all the symptoms described.  The examiner 
also indicated that flare-ups would be related to activity 
and would result in further discomfort, swelling and 
limitation of movement.  According to the examiner, those 
symptoms "could easily add up to another ten to fifteen 
percent."  

In January 1998, the RO initially evaluated the veteran's 
disability as 10 percent disabling by analogy to diagnostic 
code 5257.  This code provides for rating other impairment of 
the knee: recurrent subluxation or lateral instability.  In 
March 1999, the RO revised the evaluation, increasing it to 
20 percent under diagnostic code 5258, which pertains to 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.

The Board observes that in VAOGCPREC 23-97 and 9-98, the 
General Counsel held that a separate rating for arthritis may 
be awarded when the veteran is rated under the provisions of 
Diagnostic Code 5257, if there is X-ray evidence of arthritis 
and the arthritis results in compensable loss of motion under 
diagnostic codes 5260 or 5261 or under Diagnostic Code 5003 
if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
also  Esteban v. Brown, 6 Vet. App. 259 (1994)(separate 
manifestations of a disability warrant separate evaluations).  

In addition, the VA's regulations, under 38 C.F.R. § 4.40 and 
4.45, recognize that functional loss of a joint may result 
from pain on motion or use, when supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 205-57 
(1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

The comments of the most recent examiner, which identify the 
presence of osteophytes, as well as narrowing, and which 
identify arthritis as a cause of the veteran's symptoms raise 
some question as to whether the veteran's suffers from 
service-related arthritis confirmed by x-ray examination.  
Moreover, although the examiner suggested that the veteran's 
symptoms during a flare-up could result in what was 
characterized as an additional 10 to 15 percent, DeLuca 
anticipates that disability resulting from factors such as 
pain and fatigability, including that present during flare-
ups, should, if possible, be quantified in terms of 
limitation of motion.  Additional examination would, 
therefore, be useful in clarifying the nature and severity of 
the veteran's disability, as well as the degree of impairment 
attributable to symptoms such as pain and fatigability.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of identifying the nature and 
severity of the residuals of her left 
knee injury.  After reviewing evidence 
associated with the claims file, 
including a copy of this remand, the 
report of the February 1999 VA 
examination and documentation of 
arthritis in service medical records, the 
examiner should identify all residuals of 
the veteran's service connected knee 
disability and describe all 
manifestations.  The examiner is 
requested to indicate whether there is 
current x-ray evidence of left knee 
arthritis and if such arthritis is 
related to the service connected knee 
disability.  Any additional tests or X 
ray studies considered necessary should 
be obtained.  In accordance with the 
guidance provided in DeLuca, discussed 
above, the examination report should 
address the extent to which any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  Any resulting functional loss 
should be expressed in terms of degrees 
of additional limitation of motion or 
ankylosis of the affected joint.  Other 
knee impairment such as subluxation or 
lateral instability should be identified 
and the level of severity described.  The 
claims file must be made available for 
review.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  In evaluating the 
appropriate initial rating to be 
assigned, the RO should also consider the 
possibility of separate ratings as 
described by VAOGCPREC 23-97 and 9-98 and 
whether staged ratings may be assigned 
for separate periods of time based on the 
facts found.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




